Case 1:18-cv-01987-KMT Document 13 Filed 12/13/18 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01987-GPG

ERIC TYLER VETTE,

      Plaintiff,

v.

SANDERS, Deputy, K-9 Unit,
GUSTON, Seargent [sic], and
OX, K-9 Deputy,

      Defendants.


                               ORDER DRAWING CASE


      Plaintiff Eric Tyler Vette is in the custody of the Colorado Department of

Corrections at the Crowley County Correctional Facility in Olney Springs, Colorado. On

August 6, 2018, he filed pro se a Prisoner Complaint (ECF No. 1). After entry of various

Orders, on December 7, 2018, Plaintiff filed a completed Prisoner’s Motion and Affidavit

for Leave to Proceed Pursuant to 28 U.S.C. § 1915 (ECF No. 11). The Court granted

him leave to proceed under § 1915 (ECF No. 12).

      Upon completion of the Court’s review pursuant to D.C.COLO.LCivR 8.1(b), the

Court has determined that this case does not appear to be appropriate for summary

dismissal. Therefore, the case will be drawn to a presiding judge and, when applicable,

to a magistrate judge. See D.C.COLO.LCivR 8.1(c).

      Accordingly, it is

      ORDERED that this case shall be drawn to a presiding judge and, when



                                            1
Case 1:18-cv-01987-KMT Document 13 Filed 12/13/18 USDC Colorado Page 2 of 2




applicable, to a magistrate judge.

      DATED December 13, 2018, at Denver, Colorado.

                                                BY THE COURT:




                    Gordon P. Gallagher
                    United States Magistrate Judge




                                            2
